 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                    No. 2:15-cv-2266 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    HAAS, et al.,
15                       Defendants.
16

17          The parties are informed that, after review of the parties’ pretrial statements, the

18   Honorable John A. Mendez has scheduled a jury trial to commence in this prisoner civil rights

19   action on April 20, 2020, at 8:30 a.m., in Courtroom No. 6. Plaintiff’s motion to expedite trial,

20   filed May 17, 2019 (ECF No. 82), is therefore denied as moot.

21          SO ORDERED.

22   DATED: May 21, 2019

23

24

25

26

27

28
